[Cite as Olmsted Twp. v. Ritchie, 2022-Ohio-124.]

                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

CITY OF OLMSTED TOWNSHIP,                           :

                 Plaintiff-Appellee,                :
                                                              Nos. 110107 and 110108
                 v.                                 :

CHAD B. RITCHIE,                                    :

                 Defendant-Appellant.               :


                               JOURNAL ENTRY AND OPINION

                 JUDGMENT: MODIFIED; REMANDED
                 RELEASED AND JOURNALIZED: January 20, 2022


                  Criminal Appeal from the Berea Municipal Court
          Case Nos. 17-CRB-02066-1, 17-CRB-02066-4, 17-TRC-066722, and
                                 17-TRC-066723


                                            Appearances:

                 Baker, Dublikar, Beck, Wiley & Mathews, James F.
                 Mathews, and Brittany A. Bowland, for appellee.

                 Patituce & Associates, LLC, Joseph C. Patituce, Megan M.
                 Patituce, and Catherine Meehan, for appellant.


SEAN C. GALLAGHER, A.J.:

                   Appellant Chad B. Ritchie (“Ritchie”) appeals the trial court’s order

modifying his misdemeanor jail sentence. Because Ritchie has served the maximum

jail term imposed for each misdemeanor count, we find the language in the trial
court’s ruling that states “leaving 150 days of jail available to sentence on each count”

is erroneous as a matter of law. The trial court’s ruling is modified to delete this

language, and we remand the cases to the trial court for issuance of a corrected entry

that reflects no jail time remains.

      Background

               On September 13, 2018, the trial court sentenced Ritchie on each of

four first-degree misdemeanor counts to 30 days in jail, to run consecutive to each

other, and put Ritchie on five years of basic probation. At that time, Ritchie was

serving a three-year prison sentence in another case. The court stated its intent to

“keep the 120 days” and indicated it “would entertain a motion to reconsider [the]

120 days” at the completion of the prison term Ritchie was then serving. The trial

court advised Ritchie at the hearing that “failure to comply with all the conditions of

probation will result in the imposition of the maximum jail” and that the “maximum

jail” was 180 days in jail for each of the charges and a $1,000 fine.

               Despite the advisement that was given, the court never sentenced

Ritchie to those full 180 days. The sentencing entries are clear. The maximum jail

term imposed on each count was 30 days, and Ritchie was placed on five years of

basic probation.

               In August 2020, after the conclusion of his three-year prison term,

Ritchie filed a motion to modify sentence requesting the court “for an order granting

him credit for time served” during the prison term toward the sentences that were

imposed on the four misdemeanor counts. That same month, two community-
control violation complaints were filed. A hearing was held on Ritchie’s motion,

along with a hearing on the alleged community-control violations. Thereafter,

another hearing was held on additional community-control violation complaints

that were filed. During the hearing held on September 24, 2020, the court reminded

Ritchie of “the 150-day jail sentence [he] still has over his head” and that it could

“give [Ritchie] a 540-day jail sentence max” for a violation of the terms of the

conditions of probation. Ritchie expressed his belief that “the 30-day jail sentence

was gone” and that all that was left were the fines that could be imposed. The court

offered Ritchie a “chance to only do the 150 and be off of probation” and, otherwise

“I will impose 540 [days] if you mess up.” No jail time resulted from these

proceedings.

               On October 6, 2020, the magistrate issued a decision that “credits the

Defendant 30 days of jail sentenced concurrent to his prison sentence * * *, leaving

150 days of jail available to sentence on each count.” (Emphasis added.) The

magistrate denied Ritchie’s request to “delete 150 days of jail remaining” on each

count. Ritchie objected to the language included in the magistrate’s decision,

arguing in part that “no days remained for the court to suspend.”

               On October 19, 2020, the trial court overruled Ritchie’s objection and

adopted the magistrate’s decision. The trial court granted Ritchie’s motion to

modify sentence for “a total credit of 120 days of jail” and determined that the

magistrate had “acted within the purview of the law in denying [Ritchie’s] request”

to delete the challenged language.
      Ritchie’s Argument

               Under his sole assignment of error, Ritchie argues that the trial court

erred by imposing an aggregate sentence that exceeds the maximum statutory limit

of 18 months, in violation of R.C. 2929.41(B)(1).

               Understandably, Ritchie believes that his sentence includes an

additional 150 days of jail suspended on each count. Although he was credited with

30 days of jail time on each count, the magistrate’s decision states “leaving 150 days

of jail available to sentence on each count.” Also, at the probation-violation hearing,

the trial court expressed a willingness to impose 540 days in jail for a future

violation. As a result, Ritchie claims the aggregate sentence that was imposed is

invalid and asks that any remaining time to which he is exposed be vacated.1

               In support of his argument, Ritchie cites to this court’s decision in

State v. Jones, 2020-Ohio-1273, 153 N.E.3d 689 (8th Dist.), wherein it was

determined that a trial court erred in reimposing a previously suspended 24-month

aggregate consecutive jail sentence after Jones violated the terms of his community-

control sanctions because it exceeded the 18-month aggregate consecutive sentence

permitted under R.C. 2929.41(B)(1). Id. at ¶ 21-23. As later discussed, Ritchie was

not sentenced under the same R.C. 2929.25 provision as the defendant in Jones.

This distinction is important.



      1  The original sentence can no longer be set aside. Any sentence based on an error
in the court’s imposition of the original sentence is voidable. See State v. Henderson, 161
Ohio St.3d 285, 2020-Ohio-4784, 162 N.E.3d 776, ¶ 37, 43. However, we recognize that
this appeal is from a subsequent decision modifying Ritchie’s sentence.
               In this matter, the sentencing entries and transcript reflect that the

court did not suspend the additional 150 days that could have been imposed when

it sentenced Ritchie on each of the misdemeanor counts. The magistrate’s decision

correctly found that Ritchie was “given a 30-day jail sentence [on each count] to run

consecutively for 120 days total. The Court did not impose the 150 days of jail left in

each case.”2 Nonetheless, upon crediting Ritchie with the total jail time imposed,

the trial court erroneously found “150 days of jail available to sentence on each

count.” The relevant misdemeanor sentencing statutes must be considered.

      Misdemeanor Sentencing Statutes

               R.C. 2929.24(A) authorizes, with certain exception, a sentencing

court to impose a definite jail term upon an offender for a misdemeanor and

provides in relevant part:

      if the sentencing court imposing a sentence upon an offender for a
      misdemeanor elects or is required to impose a jail term on the offender
      pursuant to this chapter, the court shall impose a definite jail term that
      shall be one of the following:

      (1)  For a misdemeanor of the first degree, not more than one
      hundred eighty days;

Pursuant to R.C. 2929.41(B)(1), which applies to multiple sentences,

      [w]hen consecutive sentences are imposed for misdemeanors under
      this division, the term to be served is the aggregate of the consecutive
      terms imposed, except that the aggregate term to be served shall not
      exceed eighteen months.

      2  We recognize that no jail time has actually been imposed for a violation of
community-control sanctions, which presents a ripeness concern. See State v. Daniel,
11th Dist. Trumbull No. 2014-T-0044, 2015-Ohio-3826, ¶ 9; State v. Ogle, 6th Dist. Wood
No. WD-01-040, 2002 Ohio App. LEXIS 870, 11-12 (Mar. 1, 2002). Nonetheless, we find
any error in the modification of Ritchie’s sentence is ripe for review.
The Committee Comment following R.C. 2929.41 explains “[c]onsecutive terms for

misdemeanor[s] are totalled to determine the term to be served, but the total may

not exceed 18 months.” 1974 Committee Comment to H 511, R.C. 2929.41(B)(1).

                 R.C. 2929.25(A)(1) authorizes, with certain exception, the sentencing

court to sentence an offender for a misdemeanor to community-control sanctions,

which are not to exceed five years pursuant to R.C. 2929.25(A)(2).                  R.C.

2929.25(A)(1) provides:

      Except as provided in sections 2929.22 and 2929.23 of the Revised
      Code or when a jail term is required by law, in sentencing an offender
      for a misdemeanor, other than a minor misdemeanor, the sentencing
      court may do either of the following:

      (a) Directly impose a sentence that consists of one or more community
      control sanctions authorized by section 2929.26, 2929.27, or 2929.28
      of the Revised Code. The court may impose any other conditions of
      release under a community control sanction that the court considers
      appropriate. If the court imposes a jail term upon the offender, the
      court may impose any community control sanction or combination of
      community control sanctions in addition to the jail term.

      (b) Impose a jail term under section 2929.24 of the Revised Code from
      the range of jail terms authorized under that section for the offense,
      suspend all or a portion of the jail term imposed, and place the offender
      under a community control sanction or combination of community
      control sanctions authorized under section 2929.26, 2929.27, or
      2929.28 of the Revised Code.

                 R.C. 2929.25(A)(3) sets forth a notification requirement and states in

relevant part:

      At sentencing, if a court directly imposes a community control sanction
      or combination of community control sanctions pursuant to division
      (A)(1)(a) or (B) of this section, the court shall state the duration of the
      community control sanctions imposed and shall notify the offender
      that if any of the conditions of the community control sanctions are
      violated the court may do any of the following:

      ***

      (c) Impose a definite jail term from the range of jail terms authorized
      for the offense under section 2929.24 of the Revised Code.

              R.C. 2929.25(D) applies if an offender violates the terms of

community-control sanctions that were imposed. R.C. 2929.25(D)(2) sets forth the

penalties that may be imposed “[i]f an offender violates any condition of a

community control sanction” and permits the court to impose one or more of the

stated penalties, including, under R.C. 2929.25(D)(2)(c), “[a] combination of

community control sanctions, including a jail term.” However, pursuant to R.C.

2929.25(D)(4):

      If the court imposes a jail term upon a violator * * * the total time spent
      in jail for the misdemeanor offense and the violation of a condition of
      the community control sanction shall not exceed the maximum jail
      term available for the offense for which the sanction that was violated
      was imposed. * * *.

(Emphasis added.)

      Analysis

              Generally, an appellate court applies an abuse of discretion standard

when reviewing a trial court’s adoption of a magistrate’s decision; however,

questions of law are reviewed de novo. 4030 W. Broad, Inc. v. Neal, 10th Dist.

Franklin No. 20AP-31, 2021-Ohio-3685, ¶ 22, citing Mtge. Bank Corp. v. WWIO,

Ltd., 10th Dist. Franklin No. 16AP-44, 2016-Ohio-7069, ¶ 12.
                 Despite having credited Ritchie with the total 120 days of jail imposed

for the misdemeanor offenses, the trial court’s entry finds 150 days of jail remains

available to sentence on each count for a violation of the terms of community

control. Because Ritchie has served the maximum jail term on the sentence that was

imposed, Ritchie is not subject to any further jail time for the offenses involved. We

conclude that the finding in the magistrate’s decision, which was adopted by the trial

court, “leaving 150 days of jail available to sentence on each count” is erroneous as

a matter of law.

                 Under R.C. 2929.25(A)(1), a court has two options for sentencing an

offender to community-control sanctions, either (a) directly impose a sentence

consisting of one or more community-control sanctions, which may be imposed “in

addition” to a jail term that is imposed, or (b) impose a jail term under R.C. 2929.24

from the range of jail terms authorized for the offense, suspend all or a portion of

the jail term imposed, and place the offender under a community- control sanction

or a combination of community-control sanctions. Unlike in felony sentencing

where a trial judge generally cannot impose a prison term and a community-control

sanction together on the same count, R.C. 2929.25(A)(1) expressly authorizes that

very scenario.

                 In this case, the sentencing entries reflect that the trial court

sentenced Ritchie under subsection (a) when it imposed a jail term of 30 days for

each misdemeanor count in combination with the direct imposition of five years of

community control. In the Jones case, the sentencing court chose option (b) and
sentenced Jones to a jail term, suspended the jail term imposed, and placed Jones

under community-control sanction; thereafter, when Jones violated those

conditions, the trial court reimposed his previously suspended sentence. Jones,

2020-Ohio-1273, 153 N.E.3d 689, at ¶ 17. Upon granting Ritchie’s motion to modify

sentence, the trial court credited Ritchie with the total jail time, or maximum jail

term, that was imposed of 120 days. Therefore, there is no jail time remaining on

his sentence, and no additional time can be imposed.

              R.C. 2929.25 is certainly a poorly drafted and confusing statute.

Because the magistrate’s ruling was issued after a probation-violation hearing, it

appears the court’s focus was on R.C. 2929.25(D). But that section cannot be read

at the expense of the language in R.C. 2929.25(A)(1)(a) and (b). The “maximum jail

term available for the offense” language in R.C. 2929.25(D)(4) is conditioned on the

requirement that it “was imposed.” We recognize that there is authority suggesting

otherwise and that felony statutes are not implicated. See, e.g., State v. Coffer, 7th

Dist. Mahoning No. 18 MA 0077, 2020-Ohio-994, ¶ 7; State v. McDonald, 4th Dist.

Ross No. 04CA2806, 2005-Ohio-3503, ¶ 2, 10. However, R.C. 2929.25 cannot be

read to permit the trial court to modify Ritchie’s sentence beyond the maximum jail

term initially imposed.

              As the Supreme Court has recognized, “judges are duty-bound to

apply sentencing laws as they are written.” State v. Anderson, 143 Ohio St.3d 173,

2015-Ohio-2089, 35 N.E.3d 512, ¶ 10, citing State v. Fischer, 128 Ohio St.3d 92,

2010-Ohio-6238, 942 N.E.2d 332, ¶ 22. Consequently, the only sentence a trial
court has the power to impose, “‘is that provided for by statute.’” Id. at ¶ 12, quoting

State v. Beasley, 14 Ohio St.3d 74, 75, 471 N.E.2d 774 (1984), quoting Colegrove v.

Burns, 175 Ohio St. 437, 438, 195 N.E.2d 811 (1964). The Supreme Court of Ohio

should consider reviewing R.C. 2929.25 in more detail.

      Conclusion

               The trial court imposed a 30-day jail sentence on each of the four first-

degree misdemeanor counts and credited Ritchie with the total 120 days. At this

point, the maximum jail term for these offenses has been served. Ritchie is still

under community-control sanctions, but under R.C. 2929.25, there is no jail time

hanging over him and no additional time remains available for sentencing for any

potential violations. For these reasons, the trial court’s ruling is modified to delete

the statement “leaving 150 days of jail available to sentence on each count,” which

we find is erroneous as a matter of law. We remand for correction of the trial court’s

entry to reflect no jail time remains.

               Judgment modified; case remanded.

      It is ordered that appellant recover of appellee costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

municipal court to carry this judgment into execution. Case remanded for the trial

court to issue a journal entry consistent with this opinion.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


____________________________________
SEAN C. GALLAGHER, ADMINISTRATIVE JUDGE

EILEEN A. GALLAGHER, J., CONCURS;
LISA B. FORBES, J., DISSENTS WITH SEPARATE OPINION


LISA B. FORBES, J., DISSENTING:

              I respectfully dissent from the majority opinion. I would affirm the

trial court’s decision because I find no error in the trial court’s October 19, 2020

journal entry modifying Ritchie’s 120-day jail sentence to run concurrent to his

prison sentence in another case. Furthermore, I disagree with the majority because,

in my view, the trial court has the authority to sentence Ritchie to a jail term if he

violates the terms of his community-control sanctions.

              The only way to give meaning to all of the provisions of R.C. 2929.25

is to affirm the trial court’s decision. Under R.C. 2929.25(A)(1)(a), the trial court

had the authority to sentence Ritchie to a jail term and, in addition, to impose

community-control sanctions.      That is what the trial court did.      Ritchie was

sentenced to 30 days in jail on each of his four first-degree misdemeanor

convictions, and the trial court imposed five years of community-control sanctions,

as recognized by the majority.

              Under R.C. 2929.25(A)(3), the trial court was required to advise

Ritchie of the penalties he faces if he violates his community-control sanctions. The
advisement requirement applies precisely because the trial court imposed jail time

and directly imposed community-control sanctions under R.C. 2929.25(A)(1)(a).

One possible penalty is the imposition of “a definite jail term from the range of jail

terms     authorized for the offense[.]”         R.C. 2929.25(A)(3)(c); see also

R.C. 2929.25(D)(2)(c). Pursuant to R.C. 2929.25(D)(4), if an offender violates the

terms of his or her community-control sanctions, and the court sentences the

offender to a jail term for that violation under R.C. 2929.25(D)(2)(c), “the total time

spent in jail for the misdemeanor offense and the violation of a condition of the

community-control sanction shall not exceed the maximum jail term available for

the offense for which the sanction that was violated was imposed.” (Emphasis

added.)

               While imprecise and inartful, I would not find that the trial court’s

journal entry imposes a suspended sentence or reserves additional jail time on the

underlying first-degree misdemeanor charges of which Ritchie was convicted.

Rather, the trial court’s journal entry “emphasized the court[’]s sentencing of the

offender of a combined jail sanction and community control sanction * * *.” As

required by R.C. 2929.25(A)(3), the court advised Ritchie of the possible sanction of

jail time he may face if he violates his community-control sanctions. The trial court

correctly noted, in its journal entry, that Ritchie had served 30 days in jail on each

first-degree misdemeanor and that the maximum jail term available for each of the

first-degree misdemeanors Ritchie was convicted of was 180 days. This outcome

would be consistent with decisions reached in Coffer, 7th Dist. Mahoning No. 18 MA
0077, 2020-Ohio-994, at ¶ 7, and McDonald, 4th Dist. Ross No. 04CA2806, 2005-

Ohio-3503, at ¶ 10, 15.

              Finally, responding directly to Ritchie’s assignment of error regarding

whether the trial court sentenced Ritchie in error by ordering his misdemeanor

sentences to run consecutively to his prison sentence, I would find that aspect of his

argument is moot. Upon release from prison, Ritchie moved the trial court to modify

his misdemeanor sentences to run concurrently, rather than consecutively, to the

prison sentence he had just served. On October 19, 2020, the trial court granted

Ritchie’s motion and his sentence was modified. Any possible error in the trial

court’s order that Ritchie’s misdemeanor sentences were to run consecutively to his

prison sentence has been made moot by the modification to the misdemeanor

sentences entered October 19, 2020.

              Accordingly, I would affirm the decision of the trial court.